This is an appeal from a judgment admittedly correct upon the record as made up below. No testimony on behalf of appellant is in the record, for the reason that the case was tried in the absence of its counsel. An application for a new trial was made, and resulted in the issuance of a rule nisi. This rule was also tried and discharged in the absence of counsel for appellant. No explanation of these absences of counsel appears in the record, but we are told in argument that, in the one case, a letter had been written to opposing counsel seeking a continuance upon the ground of engagement elsewhere, and, in the other, counsel was somewhat tardy in making his appearance in court, arriving only after the judgment discharging the rule had been rendered. It is not pretended that a legal ground for a continuance existed in either instance, but an appeal is made here for the remanding of the case in the alleged interest of justice.
The statements of counsel orally made are unconfirmed by anything in the record, but, if we accept this informal presentation of the matter at its face value, it would not justify a remand.
Consequently, and for the reasons herein assigned, the judgment appealed from is affirmed.
  Affirmed. *Page 249